DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-18, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03-06-2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20150218698) in view of OH (US 20090165715) in view of Yudovsky (US 20120225192) in view of Lee (US 20120213945) in view of Shershen (US 20120141676).
Claim 1: As shown in figure 10, Yoon teaches a vapor deposition apparatus that includes a deposition unit having a plurality of reactors  418A, 420A, 422A… sequentially arranged in a first direction [0046].  As shown in figure 3A, each of the reactors consists of nozzles 316 in the sequential array alternating with exhaust parts (the two adjacent 318 regions together can be considered one of the exhaust parts, since they operate together as a unit to exhaust the same gases), so nozzles are alternately arranged with exhaust parts (nozzle 316 /exhaust (318,318) /nozzle/exhaust…)  [0040-0041], thought it teaches that it is not limited to those geometries, and other reactor designs can be used instead [0045].  As shown in figure 2, there is a substrate mounting unit 128 on which a substrate 120 is mounted by and is reciprocally movable in a straight line [0039].  As shown in figure 10, Yoon teaches a controller that moves the substrate mounted unit in the reciprocal manner shown in the forward subcycle, which reads upon applicant’s claimed reciprocal motion, with the moving distance of the substrate mounting unit in the first direction is an integer value multiple of the reactor width (e.g. 5 units forward) which is a combined width of one nozzle part of the plurality of nozzle parts and one exhaust part (the two adjacent 318 regions together can be considered one of the exhaust parts, since they operate together as a unit to exhaust the same gases) of the plurality of exhaust parts [0072-0075].
Regarding the requirement that there should be greater than 5 and less than 20 preset positions in each of the first direction and the opposite direction, While Yoon does not provide an example that shows more than 5 preset positions (it shows 5 in the cited figure 11), Yoon teaches that its specific examples are only meant to demonstrate the principles of operation of its invention and not meant to limit what can be done in the process [0031].  Yoon’s teaching on the number of preset positions in each direction is that it is a number that a practitioner can 
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “greater than 5 and less than 20” through process optimization for the particular position of the substrate, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) 
Yoon further teaches having the distance between two adjacent preset positions be 0.5 unit (half the width of the reactor) [0073] or as shown in figure 8, even 1 unit (the entire width of the reactor) [0063-0065].  As discussed above, Yoon teaches other reactor geometries can be used, but Yoon does not specifically teach what the widths of its exhaust parts are.
OH is also directed towards spatial ALD apparatuses, where the substrate traverses past reactors that are formed with a nozzle (injection unit) and an exhaust part (exhaust unit) (abstract).  However, as shown in figure 5, it further teaches a geometry where each reactor 51 consists of a single nozzle and single exhaust part [0036-0037], the guards can be considered the perimeter of the nozzle part [0055].  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a reactor geometry as taught by OH for the apparatus of Yoon, because Yoon teaches other known reactor geometries can be used and it is another known reactor geometry for this purpose and doing so would produce no more than predictable results.
Oh further teaches that the sizes of the different components should be adjusted for the specific process, as the width of the nozzle and the exhaust part are result effective variables that determine the time of the precursor exposure step and the time of the exhausting step and these times need to be set to be sufficient to properly absorb the precursor onto the substrate and to exhaust the excess to perform ALD [0039-0043].  Thus, by claiming that the distance that 
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed width of the exhaust part such that the distance between two adjacent preset positions (which is either 0.5 or 1 times the width of the reactor) is “about 0.5 to about 1.5 times a width of the exhaust part” through process optimization to get a sufficient degree of exhausting of the excess precursor, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding the first and second nozzle parts the plurality of nozzle parts includes first nozzle parts configured to spray a first raw material gas and second nozzle parts configured to spray a second raw material gas, the first nozzle parts and the second nozzle parts are alternately arranged, 
Yoon does not specifically teach this feature, however, Yudovsky is directed towards a similar vapor deposition apparatus that includes a deposition unit having a plurality of nozzle parts 125, 135 sequentially arranged in a first direction and a plurality of exhaustion parts 155 alternately arranged with the plurality of nozzle parts [0037].  A substrate mounting unit 65 onto which a substrate 60 can be mounted is reciprocally (double ended arrow in figure) movable in a straight line (linearly) parallel to the first direction [0041].  As shown in figure 1, Yudovsky further teaches using first nozzle parts 125 for spraying a first raw material (precursor A) gas and second nozzle parts 135 for spraying a second raw material (precursor B) gas, with the first and second nozzle parts being alternately arranged [0037]. Further including a plasma source in the injector system for the second raw material gas, which is connected to the precursor injector and so can reasonably be considered a part of the second nozzle parts it teaches that the plasma is generated inside a space of the of the plasma source (which necessitates a surface surrounding the plasma generator to define that space where the plasma is formed and directed 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such an alternating material gas supply with a plasma generator associated with the second nozzle parts since it was known to the art to be a desired configuration in order to deposit such a structured layer and specifically to include plasma generators with each second nozzle parts in order to be able to perform a plasma treatment which the prior art teaches performing.
Regarding the requirement that the plama generation space be at an outlet of the each of the second nozzle parts. Yudovsky only exemplifies remotely generating plasma.  
However, Yoon, as shown in figure 3B, teaches using a plasma generating structure similar to the one disclosed by applicant, by placing a plasma generator 376 with a surface surrounding the plasma generator electrode 376 and a plasma generation space formed between the plasma generator and the surface are located at an outlet of the second nozzle parts, which could be the space between the lower surface and the substrate (or alternatively the outlet between 380 and 382).  It teaches that a voltage is created between the plasma generator and the surface surrounding it in order to generate the plasma [0044].  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a plasma generator with the plasma generation space at an outlet of each of the second nozzle parts because that was a known alternative placement for plasma generators used in such vapor deposition apparatuses and doing so would produce no more than predictable results.
While Yoon teaches that a voltage (a voltage difference) is created between the plasma generator and the surface surrounding it in order to generate the plasma [0044].  However, Yoon does not teach grounding one of these surfaces when creating this voltage difference to create the plasma.
136D where a plasma is created by creating a difference in the voltages applied to an inner electrode 422 and an outer electrode surface 548 which surrounds the inner electrode [0067].  However, Lee further teaches that the potential difference can be created not only by applying different voltages to both electrodes, but also specifically by grounding one of the electrodes and applying a voltage to the other to create the required difference in voltages to create plasma [0059].  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to create the required difference in the voltages applied to the plasma generator and the surface surrounding it by selecting either one of them to be held at ground potential, including specifically grounding the plasma generator while applying a voltage of a different potential to the other one, since ground is taught to be an known and appropriate potential to use for one of the surfaces to create the required voltage difference to create plasma and doing so would produce no more than predictable results.
Regarding the requirement that a first side of each of the second nozzle parts adjacent to a first exhaust nozzle and a second side of each of the second nozzle parts adjacent to a second exhaust nozzle are equally spaced apart from the substrate, the first and second sides facing the substrate, Yoon teaches an embodiment shown in figure 3A, where the heights of the surfaces on both sides of the nozzle are the same height and adjacent to a first and second exhaust [0040], but it does not specifically teach generating a plasma in that embodiment of nozzle.  The exemplary embodiment that does do that shows them having different heights (figure 3B).  However, Yoon teaches that it’s geometries are purely exemplary and that other reactor geometries can be used [0045], 
Shershen is also directed towards an ALD coating system (abstract) that has a plurality of reactors that the substrate is moved relative to in order to deposit layers by ALD with a separation distance between the substrate and the manifold with the nozzles [0006-0008].  However, it further teaches an embodiment, shown in figure 11, where there exists a first and second nozzle parts around inlets 1110 and 1120, such that a first side of each of the second nozzle parts (bottom near 1160Baround inlet 1120) adjacent to a first exhaust nozzle (1105B) and a second side of each of the second nozzle parts adjacent to a second exhaust nozzle (other 1105B) which are equally spaced apart from the substrate (distance 1140), the first and second sides facing the substrate 1130 [0048,0050].  Shershen further teaches that either of these similar first and second nozzle structures can further contain a plasma source [0054].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such a geometry for the second nozzle parts with a plasma generator, since it was another known configuration for the spacing and exhaust of such ALD devices and doing so would produce no more than predictable results (claim 1).
Claim 4: In figure 10 of Yoon and figure 5 of OH, the exhaust parts are shown to have the same width.  Furthermore, OH teaches that the widths are based upon the precursors chosen.  Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose exhaust parts having the same width through process optimization to get a sufficient degree of exhausting of excess precursor, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 5: In claim 10, this reciprocal motion is shown [0073-74].
Claim 7: In claim 10, this reciprocal motion is shown [0073-74].
Claim 8: Yoon does not specifically teach a purge gas source in the exhaust part.  However, OH teaches including a purge part in the exhaust part to spray a purge gas towards the substrate mounting unit [0036-0037].
(claim 8).
Alternate Claim 8: Yudovsky also teaches a vapor deposition apparatus that includes a deposition unit having a plurality of nozzle parts 125, 135 sequentially arranged in a first direction and a plurality of exhaustion parts 155 alternately arranged with the plurality of nozzle parts [0037].  A substrate mounting unit 65 onto which a substrate 60 can be mounted is reciprocally (double ended arrow in figure) movable in a straight line (linearly) parallel to the first direction [0041].  However, Yudovsky teaches that the exhaust part includes not only pumping regions 155¸ but further includes purge parts 145 designed to spray a purge gas towards the substrate mounting unit [0042].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further include the claimed purge parts because they were known to the art in order to more effectively purge the substrate mounting unit (claim 8).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not convincing in view of the amended rejection necessitated by amendment.
The amended claim limitations have been considered above.  The Shershen reference has been used to show that the required geometry of the new limitations was also known to the art at the time of invention for such ALD systems. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOEL G HORNING/            Primary Examiner, Art Unit 1712